DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 10/30/2018. Claims 1-27
are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims recite a “computer-readable medium having thereon computer-executable instructions.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signal per se.
other storage media.”  Since the specification describes that computer-readable medium includes “other storage media”, the broadest reasonable interpretation of a computer-readable medium covers signals per se. 
According to the current guidance, a proper medium that qualifies as a patent eligible process under 35 USC 101 must be non- transitory storage medium that is also a recording medium and should not include propagation media. Because the instant claims include medium that could involve propagation media, the claims are being held as non-statutory under 35 USC 101.
Each of claims 11-18 and 20-27 depend directly or indirectly from claims 10 and 19 but fail to cure the deficiencies set forth above.  Thus, these dependent claims are also held to be ineligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 7, 16 and 25:
The functions decψ and encφ are not explicitly defined. For examination purposes, Examiner interprets them as the functions represented by the composite decoder and encoder respectively.

Claims 8-9, 17-18, and 26-27:
The functions denoted with an f are not defined. For examination purposes,
Examiner interprets them as generic functions defining an aspect of the neural networks

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 9-11, 13-15, 17-20, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Unregularized Auto-Encoder with Generative Adversarial Networks for Image Generation,” hereinafter referred to as Wang), in view of Zhang et al. ("Adversarial Feature Matching for Text Generation," hereinafter referred to as Zhang), and further in view of Elaffendi et al. (“Text Encoding for Deep Learning Neural Networks: A Reversible Base 64 (Tetrasexagesimal) Integer Transformation (RIT64) Alternative to One Hot Encoding with Applications to Arabic Morphology,” hereinafter referred to as Elaffendi), and Makhzani et al. (“Adversarial Autoencoders,” hereinafter referred to as Makhzani).

As to claim 1, Wang teaches a method for training an autoencoder-based generative adversarial network (GAN) executing on one or more processing units for text generation, the method comprising:  
       training an encoder neural network of the autoencoder-based GAN, the encoder neural network configured to receive … and output… (see Abstract…adversarial training based on GAN…; page 2/9, Introduction…adversarial training based on GAN…an Auto-Encoder is trained with the traditional reconstruction error criterion in the 

    PNG
    media_image1.png
    407
    1073
    media_image1.png
    Greyscale

      training a decoder neural network of the autoencoder-based GAN, the decoder neural network configured to receive ,,, and output

    PNG
    media_image1.png
    407
    1073
    media_image1.png
    Greyscale
 
      training a GAN of the autoencoder-based GAN, the GAN comprising a generator neural network configured to generate artificial text based on random noise data, and a 

    PNG
    media_image1.png
    407
    1073
    media_image1.png
    Greyscale

However, Wang fails to explicitly teach… a one-hot representation of a real text…. latent representation of the real text generated from the one-hot representation of the real text… the real text comprising a sequence of words…. a reconstructed softmax representation of the real text…generated from the latent representation of the real text, the reconstructed softmax representation of the real text comprising a soft-text that is a continuous representation of the real text….generator neural network configured to generate artificial text based on random noise data…a softmax representation of the artificial text generated by the generator neural network, and output a probability indicating whether the softmax representation of the artificial text received by the discriminator neural network is not from the generator neural network.
Zhang teaches a reconstructed softmax representation of the real text…generated from the latent representation of the real text, the reconstructed softmax representation of the real text comprising a soft-text that is a continuous representation of the real text (Examiner notes: the softmax operator outputs a continuous representation of its input);
a softmax representation of the artificial text generated by the generator neural network
(Figure 2. Top: CNN-based sentence discriminator/encoder. Bottom: LSTM sentence generator; Examiner notes, that just as the discriminator generates softmax representation in the feature layer), and 
an output a probability indicating whether the softmax representation of the artificial text received by the discriminator neural network is not from the generator neural network (See section 2.4. Model specification… CNN discriminator…a softmax layer to map the input sentence to an output D(X) 2 [0; 1], representing the probability of X being from the data distribution (real), rather than from the adversarial generator (synthesized)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wang to add “a softmax representation” to Wang’s system as taught by Zhang above.  The modification would have been obvious because one of ordinary skill would be motivated to show a superior performance in quantitative evaluation, and demonstrate that a model can generate realistic-looking sentences, as suggested by Zhang (Abstract).
However, Wang and Zhang fail to explicitly teach a one-hot representation of a real text…. generated from the one-hot representation of the real text… the real text comprising a sequence of words.
Elaffendi, in combination with Wang and Zhang, teaches a one-hot representation of a real text…. … the real text comprising a sequence of words (Introduction…size of the vocabulary is 10,000…One Hot Encoding approaches represent each word in the vocabulary by a numerical positional vector whose elements are all zeros, except for the position of the word in the vocabulary list….; II. LITERATURE REVIEW…each word is represented as a sequence of character encoding vectors…, wherein using the broadest reasonable interpretation, Examiner interprets the text transformed into numerical formats acceptable by neural models to teach the limitation...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wang and Zhang to add “a one-hot representation” to the combination system of Wang and Zhang as taught by Elaffendi above.  The modification would have been obvious because one of ordinary skill would be motivated to transform text into numerical format that improves performance and accuracy, as suggested by Elaffendi (Introduction).
However, Wang, Zhang, and Elaffendi fail to explicitly teach a latent representation of the real text generated from the one-hot representation of the real text.
Makhzani teaches a latent representation of the real text generated from the one-hot representation of the real text (See Fig. 10…The final n dimensional representation is constructed by first mapping the one-hot label representation to an n dimensional cluster head representation and then adding the result to an n dimensional style representation…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wang, Zhang, and Elaffendi Wang, Zhang, and Elaffendi, as taught by Zhang above.  The modification would have been obvious because one of ordinary skill would be motivated to convert the data distribution to the
prior distribution, while the decoder learns a deep generative model that maps the imposed prior to the data distribution, as suggested by Makhzani (Introduction).

As to claim 2, which incorporates the rejection of claim 1, Wang teaches wherein the training the encoder neural network and the training the decoder neural network further comprise: 
      calculating a reconstruction loss based on a difference between the one-hot representation of the real text and the reconstructed softmax representation of the real text from the decoder neural network (Section 3.3 Auto-Encoder Generative Adversarial
Networks…Auto-Encoder. Images from training set are first be encoded into latent space by the encoder: hi = Enc(xi ), where i ∈ {0, 1, ...,n}, xi represents the image sampled from training set, hi is the latent vector of xi , and n is the size of mini-batches. Together with the decoder, the whole Auto-Encoder networks are trained by minimizing
the squared cost function (reconstruction loss):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein Examiner interprets that when modified with Zhang the decoder output undergoes the soft-max operation such that Dec(h) corresponds to softmax(Dec(h))); and 

Algorithm 1 The Auto-Encoder Generative Adversarial Networks training procedure...
"Update Enc and Dec by descending: ... Update D2 by descending: ... Update Dl by descending: ... Update G 1 by descending…" wherein using the broadest reasonable interpretation, Examiner interprets that updating to include updating the encoder and decoder based in part on the reconstruction loss)).  

As to claim 4, which incorporates the rejection of claim 1, Wang teaches wherein the training the GAN further comprises: 
      calculating a discriminator loss based on the soft-text and the artificial text (section 3.3 Auto-Encoder Generative Adversarial Networks…GAN. Provided…the discriminator D1, which takes a real latent vector hi or a generated one ˜h i as input, is trained to classify inputs into two classes (real or fake)…latent vectors are fed into the Decoder to get the generated images x˜i and the reconstructed images xi′. Discriminator D2 is trained to distinguish them from each other…
The discriminators loss LD1, LD2 and the generator loss LG1 are defined as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 and updating parameters of the discriminator neural network based on the discriminator loss (Section 4 EXPERIMENTS, Algorithm 1 The Auto-Encoder Generative Adversarial Networks training procedure..."Update Enc and Dec by descending: ... Update D2 by descending: ... Update D1 by descending: ... Update G1 by descending…," Examiner 

As to claim 5, which incorporates the rejection of claim 4, Wang teaches wherein the training the GAN further comprises: 
      calculating a generator loss that maximizes the probability of the discriminator neural network on the artificial text (3.3 Auto-Encoder Generative Adversarial Networks…page 5/9, left column, GAN. Provided…while G1 is trained to "fool" both D1 and D2. Let PEnc represents the latent distribution, PG1 represents the generated latent distribution, Px′ represents the reconstructed images distribution, P˜x represents the generated images distribution.
The discriminators loss LD1 , LD2 and the generator loss LG1 are defined as follows:
wherein using the broadest reasonable interpretation, Examiner interprets that a generator trained to fool the composite discriminator, that outputs a probability as stated in the rejection of claim 1, by calculation of generator loss, would be maximizing the probability that the discriminator chooses the artificial data generated by the generator); and 
      updating parameters of the generator neural network based on the generator loss 
(Section 4 Algorithm 1 The Auto-Encoder Generative Adversarial Networks training procedure "Update Enc and Dec by descending: ... Update D2 by descending: ... Update Dl by descending: ... Update G 1 by descending…" wherein using the broadest reasonable interpretation, Examiner interprets that updating to include updating the parameters of the decoder and generator based in part on the generator loss).  
Wang teaches: 
      determining that the soft-text and the artificial text is less differentiable to the discriminator neural network based on the generator loss (3.3 Auto-Encoder Generative Adversarial Networks…page 5/9, left column, GAN. Provided…while G1 is trained to "fool" both D1 and D2. Let PEnc represents the latent distribution, PG1 represents the generated latent distribution, Px′ represents the reconstructed images distribution, P˜x represents the generated images distribution.
The discriminators loss LD1 , LD2 and the generator loss LG1 are defined as follows:
wherein using the broadest reasonable interpretation, Examiner interprets that a generator trained to fool the composite discriminator, that outputs a probability as stated in the rejection of claim 1, by calculation of generator loss, would be maximizing the probability that the discriminator chooses the artificial data generated by the generator);. and 
      repeating the training the encoder neural network, the training the decoder neural network, and the training the GAN (See ABSTRACT…we propose a new Auto-Encoder Generative Adversarial Networks (AEGAN), which takes advantages of both VAE and GAN. In our approach, instead of matching the encoded distribution of training samples to the prior Pz as in VAE, we map the random vector into the encoded latent space by adversarial training based on GAN. Besides, we also match the decoded distribution
of training samples with that from random vectors…; section 4 4 EXPERIMENTS... Training strategy  

Wang teaches wherein the training the GAN further comprises: minimizing a generator loss LIWGAN-Gen(Ɵ) based on an equation:  
    PNG
    media_image5.png
    24
    308
    media_image5.png
    Greyscale
 
wherein x denotes the artificial text, and Ɵ denotes parameters of the generator neural network (Section 4 “We experimented various values of the hyperparameter1, and found that λ = 1 works well in all reported experiments" Examiner notes that the expected value of the discriminators output necessarily is dependent on a function of both the synthetic features (x and h) but also the real features (x and h), even though they are not expressly depicted in the equation. Thus, E [logD1] and E [logD2] is equivalent to the presented in the claim. Furthermore, λ is simply a hyperparameter for learning rate, whose sign, positive or negative, defines the loss as a maximization problem or minimization problem).

Claim 10 recites substantially the same functionalities recited in claim 1, and is directed to a device for training an autoencoder-based generative adversarial network (GAN) that performs the method of claim 1.  Therefore, claim 10 is rejected for the same reasons as applied to claim 1 above.

Claim 11 recites substantially the same functionalities recited in claim 2, and is directed to a device for training an autoencoder-based generative adversarial network (GAN) that performs the method of claim 2.  Therefore, claim 12 is rejected for the same reasons as applied to claim 2 above.



Claim 14 recites substantially the same functionalities recited in claim 5, and is directed to a device for training an autoencoder-based generative adversarial network (GAN) that performs the method of claim 5.  Therefore, claim 14 is rejected for the same reasons as applied to claim 5 above.

Claim 15 recites substantially the same functionalities recited in claim 6, and is directed to a device for training an autoencoder-based generative adversarial network (GAN) that performs the method of claim 6.  Therefore, claim 15 is rejected for the same reasons as applied to claim 6 above.

Claim 17 recites substantially the same functionalities recited in claim 8, and is directed to a to a device for training an autoencoder-based generative adversarial network (GAN) that performs the method of claim 8.  Therefore, claim 17 is rejected for the same reasons as applied to claim 8 above.

Claim 18 recites substantially the same functionalities recited in claim 9, and is directed to a device for training an autoencoder-based generative adversarial network (GAN) 

Claim 19 recites substantially the same functionalities recited in claim 1, and is directed to a computer-readable storage medium that performs the method of claim 1.  Therefore, claim 10 is rejected for the same reasons as applied to claim 1 above.

Claim 20 recites substantially the same functionalities recited in claim 11, and is directed to a computer-readable storage medium that performs the method of claim 11.  Therefore, claim 20 is rejected for the same reasons as applied to claim 11 above.

Claim 22 recites substantially the same functionalities recited in claim 13, and is directed to a computer-readable storage medium that performs the method of claim 13.  Therefore, claim 22 is rejected for the same reasons as applied to claim 13 above.

Claim 23 recites substantially the same functionalities recited in claim 5, and is directed to a computer-readable storage medium of claim that performs the method of claim 5.  Therefore, claim 23 is rejected for the same reasons as applied to claim 5 above.

Claim 24 recites substantially the same functionalities recited in claim 6, and is directed to a computer-readable storage medium of claim that performs the method of claim 6.  Therefore, claim 24 is rejected for the same reasons as applied to claim 6 above.

.

Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Unregularized Auto-Encoder with Generative Adversarial Networks for Image Generation,” hereinafter referred to as Wang), in view of Zhang et al. ("Adversarial Feature Matching for Text Generation," hereinafter referred to as Zhang), and further in view of Elaffendi et al. (“Text Encoding for Deep Learning Neural Networks: A Reversible Base 64 (Tetrasexagesimal) Integer Transformation (RIT64) Alternative to One Hot Encoding with Applications to Arabic Morphology,” hereinafter referred to as Elaffendi), and Makhzani et al. (“Adversarial Autoencoders,” hereinafter referred to as Makhzani), and Rippel et al. (US 2018/0176578 A1, hereinafter referred to as Rippel).

As to claim 3, which incorporates the rejection of claim 2, Wang, Zhang, Elaffendi, and Makhzani fail to explicitly teach wherein the reconstruction loss is regularized by using an entropy of the soft-text.
However, Rippel teaches wherein the reconstruction loss is regularized by using an entropy of the soft-text (see paragraphs [0032]-[0035]… reconstruction loss... applying the entropy coder to the tensors…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wang, Zhang, Elaffendi,  Makhzani to add “an entropy” to the combination system of Wang, Zhang, Elaffendi, and Makhzani, as taught by Rippel above.  The modification would have been obvious because one of ordinary skill would be motivated to generate a tensor that reduces the length of the compressed code when possible while achieving reasonable reconstruction fidelity ([0035]), as suggested by Rippel (Introduction).

Claim 12 recites substantially the same functionalities recited in claim 3, and is directed to a device for training an autoencoder-based generative adversarial network (GAN) that performs the method of claim 3.  Therefore, claim 12 is rejected for the same reasons as applied to claim 3 above.

Claim 21 recites substantially the same functionalities recited in claim 3, and is directed to a computer-readable storage medium of claim that performs the method of claim 3.  Therefore, claim 21 is rejected for the same reasons as applied to claim 3 above.

Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Unregularized Auto-Encoder with Generative Adversarial Networks for Image Generation,” hereinafter referred to as Wang), in view of Zhang et al. ("Adversarial Feature Matching for Text Generation," hereinafter referred to as Zhang), and further in view of Elaffendi et al. (“Text Encoding for Deep Learning Neural Networks: A Reversible Base 64 (Tetrasexagesimal) Integer Transformation (RIT64) Alternative to One Hot Encoding with Applications to Arabic Morphology,” hereinafter referred to as Elaffendi), and Makhzani et al. (“Adversarial Autoencoders,” hereinafter Makhzani), and Gulrajani et al. (‘Improved Training of Wasserstein GANs,” hereinafter referred to as Gulrajani).

As to claim 8, which incorporates the rejection of claim 1, Wang, Zhang, Elaffendi, and Makhzani fail to explicitly teach wherein the training the GAN further comprises: 
minimizing a discriminator loss LIWGAN-critic(W) based on an equation: min LIWGAN-critic(W)  
    PNG
    media_image6.png
    26
    530
    media_image6.png
    Greyscale
 wherein z denotes the artificial text, z denotes the soft-text. x denotes random data samples obtained by sampling uniformly along a line connecting pairs of artificial and soft-text, λ2  denotes a gradient penalty coefficient, and w denotes parameters of the discriminator neural network.  
However, Gulrajani, when addressing issues related to improving the training stability for generative models in GANs teaches:
wherein the training the GAN further comprises: 
minimizing a discriminator loss LIWGAN-critic(W) based on an equation: min LIWGAN-critic(W)  
    PNG
    media_image6.png
    26
    530
    media_image6.png
    Greyscale
 wherein z denotes the artificial text, z denotes the soft-text. x denotes random data samples obtained by sampling uniformly along a line connecting pairs of artificial and soft-text, λ2  denotes a gradient penalty coefficient, and w denotes parameters of the discriminator neural network (Section 4, first paragraph…we enforce a soft version of the constraint with a penalty on the gradient norm for random samples ˆx _ Pˆx. Our new objective is  


    PNG
    media_image7.png
    95
    638
    media_image7.png
    Greyscale

wherein using the broadest reasonable interpretation, Examiner interprets that this gradient penalty corresponds to the gradient policy presented by the claim. Furthermore, the critic loss is described here... Section 2.2 Wasserstein GANs…
 "where D is the set of 1-Lipschitz functions and Pg. is once again the model
distribution implicitly defined by x = G(z)" ; Section 3 Difficulties with weight constraints…Figure 1: Gradient penalty in WGANs does not exhibit undesired behavior like weight clipping).        
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wang, Zhang, Elaffendi, and Makhzani to add “a discriminator loss optimization” to the combination system of Wang, Zhang, Elaffendi, and Makhzani, as taught by Gulrajani above.  The modification would have been obvious because one of ordinary skill would be motivated to enable stable training of a wide variety of GAN architectures with almost no hyperparameter tuning, including 101-layer ResNets and language models with continuous generators, as suggested by Gulrajani (Abstract).

Claim 17 recites substantially the same functionalities recited in claim 8, and is directed to a device for training an autoencoder-based generative adversarial network (GAN) that performs the method of claim 8.  Therefore, claim 17 is rejected for the same reasons as applied to claim 8 above.


Examiner’s comments
For the record a complete prior art search was made for claims 7, 16, and 25.  No art rejection is made for these claims; they are only rejected under 35 USC 112 as explained above in this office action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

DeFelice  (US 2019/0236148 A1) teaches “System for generating natural language, has prospect modeling component operated, and sequence-to-sequence encoder-decoder operated to deconstruct source text and represent it as sequence of weights on pre-built conditional text model.”

KIM et al. (US 2018/0314716 A1) teach “Generative adversarial network (GAN)-based system for discovering cross-domain relations from two sets of unpaired sample 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122